56 F.3d 68NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Kenneth Wayne GENTILE, Appellant,v.William Lynn JACKSON;  Gene Stubblefield, Appellees.
No. 94-3939.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 10, 1995.Filed:  May 16, 1995.

Before LOKEN, HANSEN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Kenneth Wayne Gentile appeals from the final order entered in the district court1 granting defendants summary judgment in his 42 U.S.C. Sec. 1983 action.  After de novo review, we conclude no error of law appears and we affirm the judgment of the district court for the reasons set forth in its opinion.  See 8th Cir.  R. 47B.



1
 The HONORABLE JEAN C. HAMILTON, United States District Judge for the Eastern District of Missouri